Citation Nr: 1714208	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for breast cancer/atypical lobular hyperplasia (also claimed as cancer, cyst on breast removed), to include as a result of exposure to ionizing radiation and/or herbicide.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2014, the Board remanded the appeal for additional development.  Thereafter, in May 2016, the Board denied the Veteran's claims of entitlement to service connection for bilateral hip and knee bursitis, bilateral plantar fasciitis, a low back disability, an eye disability including cataracts, migraines, memory problems with headaches, and sleep apnea and remanded the Veteran's claim of entitlement to service connection for breast cancer for additional development.  

The Board notes that the Veteran perfected an appeal for entitlement to service connection for dermatitis in May 2016.  However, as there is a pending hearing request for this claim, it is currently not ripe for Board consideration.

The Board further notes that, subsequent to the issuance of the July 2016 supplemental statement of the case, the Veteran submitted additional evidence in August 2016.  However, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of newly received evidence in a July 2016 correspondence.  
38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 


FINDING OF FACT

The Veteran's breast cancer/atypical lobular hyperplasia did not have its onset in active service; nor was it the result of a disease or injury incurred in active service, including alleged exposure to ionizing radiation and/or herbicide; nor did it manifest itself in active service or in the first year after separation from active service.

CONCLUSION OF LAW

The criteria for establishing service connection for breast cancer/atypical lobular hyperplasia have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the instant case, VA's duty to notify was satisfied by a December 2006 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's post-service VA and private treatment records have been obtained and considered.  She has not identified any additional, outstanding post-service records that have not been requested or obtained. 

The Board notes that some of the Veteran's service treatment records (STRs) are missing.  The Veteran is aware of these missing records and does not have them in her possession.  Documentation of VA's efforts to obtain these records is in a February 2015 VA memo that states that all available requested records were shipped to the contracted scan vendor for upload into the Veterans Benefits Management System, VA's electronic records system.  In cases where STRs are unavailable, VA has a "heightened" duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Further, in cases where a claimant's records have been lost or destroyed, VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Notably, the Board has accepted the Veteran's reports that she was told she had non-cancerous calcium deposits and that she had fibrocystic changes in her right breast during service; in this regard, the absence of some of her STRs is essentially inconsequential. 

The Veteran was afforded VA examinations in March 2015 and June 2016.  The Board notes that the Veteran alleged in March 2015 and August 2016 that these examinations were inadequate.  In this regard, the Veteran reported in March 2015 that the examiner made inaccurate findings and she requested a more thorough examination.  Then in August 2016, the Veteran reported that the March 2015 examiner did not perform an examination or measure the sizes of scars on her breast.  In regard to the June 2016 examination, the Veteran reported that no physical examination was performed, the examiner stated that her calcium deposits in her right breast were first diagnosed in 1983 when such diagnosis actually occurred in 1988, and the examiner falsely stated that there is no link between breast cancer and benzene exposure.  

However, the March 2015 examination report shows that the Veteran was examined at such time.  To the extent that the Veteran reported that the examiner did not correctly assess the sizes of her scars, such findings do not affect the Board's findings as to her claim.  In addition, the Board did not require another examination of the Veteran in the May 2016 remand, so no error was made by the June 2016 examiner in not performing one.  While the June 2016 examiner did note the incorrect year in regard to onset of the Veteran's calcium deposits, this discrepancy does not affect the findings made by the examiner in regard to the claim.  In this regard, the examiner's conclusions were based on the likely nature of her in-service breast calcifications and the lack of evidence supporting a link between such calcifications and her subsequent development of breast cancer.  Furthermore, the examiner was properly responding to the Board's May 2016 remand in making a finding in regard to a possible link between benzene exposure and breast cancer and provided evidence supporting such conclusion.  

Moreover, the Board finds that the VA examinations are adequate to decide the issue as they included a review of the claims file, an interview with the Veteran, and a physical examination.  In addition, the examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The examiners also offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the March 2015 and June 2016 VA examiners are sufficient to assist VA in deciding the present claim and no further examinations and/or opinions are necessary.

Furthermore, the Board finds there has been substantial compliance with its October 2014 and May 2016 remand directives and no further action in this regard is necessary.  In this regard, in October 2014, the matter was remanded in order for the RO to attempt to locate records related to the Veteran's reported treatment for herbicide poisoning at the Torrejon Air Base in Spain, request the Veteran's complete STRs, afford her a VA examination in regard to this claim.  Subsequently, the RO attempted to locate records related to the Veteran's claimed herbicide exposure and additional STRs for the Veteran in January 2015 and the Veteran was afforded a VA examination in March 2015.  Thereafter, the Board remanded the matter again to obtain a VA addendum opinion in regard to the claim in May 2016.  An addendum opinion was then obtained in June 2016.  Therefore, the Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).

Thus, the Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to Service Connection

The Veteran asserts that her breast cancer diagnosed in 2010 is related to calcium deposits found during an annual breast examination in 1988.  She also claims that her breast cancer was caused by in-service exposure to hazardous materials including ionizing radiation, herbicides, benzene, and/or other chemicals.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection for certain chronic diseases, including malignant tumors, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. 
§ 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 
Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

Additionally, service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A 'radiation-exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as a disease, including those enumerated under the regulation, that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2).

Furthermore, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a).  A Veteran is entitled to a presumption of service connection if he or she is diagnosed with certain enumerated diseases if he or she served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Additionally, service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  38 C.F.R. 
§ 3.307(a)(6)(iv).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current disability.  Specifically, the Veteran was diagnosed with breast cancer in her right breast in 2010.  Thus, the question becomes whether the Veteran's breast cancer is related to service.

As noted above, most of the Veteran's STRs could not be located.  However, at the June 2014 Board hearing, the Veteran testified that at her annual breast examination in 1988, the doctors felt small lumps and had her go in for x-rays.  She further testified that she was told that these were calcium deposits which may turn into cancer eventually.  Her commander's lay statement also indicated that during service, immediately following her 1988 pregnancy, the "issues with her breasts came to be a medical concern."  The Veteran has elsewhere reported that her breast cancer was caused by exposure to hazardous materials including ionizing radiation, herbicide, benzene, and other chemicals during service.  She submitted statements from fellow service members reporting that she was exposed to chemicals, including a February 2012 statement that reported that the Veteran received medical attention while serving in Spain due to herbicide exposure.  The Veteran also submitted articles regarding the health risks related to several of the chemicals she reported being exposed to during service.

Regarding the Veteran's claimed exposure to ionizing radiation, the Board notes that her breast cancer is a radiogenic disease under 38 C.F.R. § 3.311(b) which became manifest more than five years after her claimed exposure.  The Veteran submitted a Radiation Risk Activity Information Sheet in December 2006 reporting exposure to ionizing radiation at Grand Forks Air Force Base in North Dakota.  However, a September 2009 National Personnel Records Center search was unable to locate records verifying the Veteran was exposed to radiation during service.  As the time and location of the Veteran's reported in-service exposure is not listed under 38 C.F.R. § 3.311(a), and no other evidence indicates that she was exposed to ionizing radiation during service, her claim is not supported on the basis of such exposure.

In addition, service connection for the Veteran's breast cancer is not supported on the basis of herbicide exposure.  In this regard, the Veteran did not serve in Vietnam or near the Korean demilitarized zone.  Accordingly, she may not be presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, the Veteran must show actual exposure.  The Veteran and a fellow service member report that she was exposed to herbicides at the Torrejon Air Base in Spain.  However, a Personnel Information Exchange System search in February 2015 was unable to verify such exposure.  In addition, while the Veteran and her fellow service member are competent to describe the Veteran receiving medical treatment following chemical exposure during service in Spain, the record does not show that they have any specialized knowledge in identifying the chemical compounds she was exposed to at such time or in determining whether such chemicals were, in fact, herbicides as defined in 38 C.F.R. § 3.307(a)(6).

Furthermore, the medical evidence of record does not establish that the Veteran's breast cancer is causally or etiologically related to any disease, injury, incident, or chemical exposure during service.  In this regard, after examining the Veteran and reviewing the record, the March 2015 VA examiner found that her breast cancer was not incurred in or caused by service.  While the examiner did not acknowledge the Veteran's competent reports as to her in-service calcifications, the examiner noted she exhibited benign fibrocystic changes as early as 2000 but that forewarnings of breast cancer were not shown until over ten years later.  The examiner concluded that it was less likely than not that the Veteran's breast cancer is related to her service, to include extended exposure to chemicals, solvents, and fumes.  The examiner explained that no scientific evidence exists to show a causal relationship between the chemicals the Veteran was exposed to during service and her subsequent development of breast cancer.  

Subsequently, in June 2015, the Veteran submitted a statement from a private physician in regard to this claim.  The doctor noted that the Veteran was exposed to several chemicals including benzene during her military service.  He further stated that though some of the chemicals the Veteran was exposed to, including benzene, have been described as carcinogens, it is not clear how much role they may have played in causing her breast cancer.  Thus, the Veteran's physician did not provide an affirmative finding linking the Veteran's breast cancer to her military service.

The Veteran was then examined by VA again in June 2016.  After interviewing the Veteran and reviewing the record, the examiner reported that it was less likely than not that the Veteran's breast cancer was incurred in or caused by her service.  The examiner reported that the breast calcifications the Veteran experienced during service were likely fibrocystic changes.  She further explained that there is no good evidence that fibrocystic breast changes increase the risk for, or cause, breast cancer.  The examiner provided a website address to a Mayo Clinic webpage which supports such rationale.  In regard to the Veteran's in-service exposure to benzene, the examiner reported that there is no strong evidence to link benzene exposure to breast cancer.  The examiner also provided a website address for a National Institute of Health analysis of a study which concluded that "[n]o association with breast cancer was found for benzene exposure."

After review of the evidence of record, the Board concludes that, although the Veteran had breast cancer, the preponderance of the probative evidence is against a finding that it was caused by her military service.  The Board finds the opinions of the March 2015 and June 2016 VA examiners, provided after interviewing the Veteran and reviewing the claims file, available medical literature, and the Veteran's private treatment records, are highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  In this regard, the examiners found that the Veteran's breast cancer was not related to her in-service diagnosis of calcification in her right breast and her breast cancer was not diagnosed until more than twenty years after service.  In addition, the examiners disagreed with the Veteran's contention that exposure to chemicals during service caused her to develop breast cancer.  Furthermore, the evidence does not show that the Veteran was exposed to ionizing radiation or herbicides during service.

While the Veteran contends that her breast cancer was related to service, the diagnosis and etiology of such a disease requires medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion as to the onset and etiology of her breast cancer is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the Veteran's in-service chemical exposures are any way related to her breast cancer is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinions rendered by the March 2015 and June 2016 VA examiners to be significantly more probative than the Veteran's lay assertions in this regard. 

The Board acknowledges that the Veteran submitted articles, studies, and website addresses which discuss the health risks associated with exposure to various chemicals she worked around during service.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the research submitted by the Veteran only provided general information as to the possibility that relationships may exist between exposure to chemicals and diseases, including cancer.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's in-service chemical exposure and breast cancer with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information not to be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for breast cancer pursuant to direct service connection under 38 C.F.R. § 3.303, pursuant to the presumptive provisions in 38 C.F.R. 
§ 3.309, including as a result of herbicide exposure, or pursuant to exposure to ionizing radiation under 38 C.F.R. § 3.312.  Accordingly, the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for breast cancer/atypical lobular hyperplasia, to include as a result of exposure to ionizing radiation and/or herbicides, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


